—In a matrimonial action in which the parties were divorced by judgment dated October 31, 1995, the defendant former husband appeals from (1) an order of the Supreme Court, Dutchess County (Beisner, J.), dated December 8, 1997, which, inter alia, awarded the plaintiff former wife maintenance in the amount of $400 per week retroactive to November 28, 1995, and (2) so much of an order of the same court, dated June 10, 1998, as upon reargument, adhered to its original determination.
Ordered that the appeal from the order dated December 8, 1997, is dismissed, as that order was superseded by the order dated June 10, 1998, made upon reargument; and it is further, *337Ordered that the order dated June 10, 1998, is affirmed insofar as appealed from; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
The award of maintenance did not constitute an improvident exercise of the court’s discretion (see, Feldman v Feldman, 194 AD2d 207). Moreover, the defendant former husband provided no valid basis for remitting the matter to the Supreme Court for further proceedings. Mangano, P. J., Santucci, Krausman and Florio, JJ., concur.